Exhibit 10.2

THE GREENBRIER COMPANIES, INC.

AGREEMENT CONCERNING INDEMNIFICATION AND RELATED MATTERS

(Officers)

This Agreement is made as of                     , by and between THE GREENBRIER
COMPANIES, INC., an Oregon corporation (the “Corporation”), and
                     (the “Officer”), an officer of the Corporation.

WHEREAS, it is essential to the Corporation to retain and attract as officers of
the Corporation and its subsidiaries and affiliates the most capable persons
available and persons who have significant experience in business, corporate and
financial matters; and

WHEREAS, the Corporation has identified the Officer as a person possessing the
background and abilities desired by the Corporation and desires the Officer to
serve as an officer of the Corporation; and

WHEREAS, the substantial increase in corporate litigation may, from time to
time, subject corporate officers to burdensome litigation, the risks of which
frequently far outweigh the advantages of serving in such capacity; and

WHEREAS, in recent times the cost of liability insurance has increased and the
availability of such insurance is, from time to time, severely limited; and

WHEREAS, the Corporation and the Officer recognize that serving as an officer of
a corporation or other business entity at times calls for subjective evaluations
and judgments upon which reasonable persons may differ and that, in that
context, it is anticipated and expected that officers will and do from time to
time commit actual or alleged errors or omissions in the good faith exercise of
their duties and responsibilities; and

WHEREAS, it is the express policy of the Corporation to indemnify designated
officers to the fullest extent permitted by law; and

WHEREAS, the Articles of Incorporation of the Corporation permit, and the Bylaws
of the Corporation require, indemnification of the directors and officers of the
Corporation to the fullest extent permitted by law, including but not limited to
the Oregon Business Corporation Act (the “OBCA”), and the OBCA expressly
provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplates that contracts may be entered into between
the Corporation and its officers with respect to indemnification;

WHEREAS, such rights of indemnification may be extended to officers, directors,
employees or representatives of subsidiary or affiliated entities; and

WHEREAS, the Corporation and the Officer desire to articulate clearly in
contractual form their respective rights and obligations with regard to the
Officer’s service on behalf of the Corporation as an officer and with regard to
claims for loss, liability, expense or damage which, directly or indirectly, may
arise out of or relate to such service.



--------------------------------------------------------------------------------

NOW THEREFORE, the Corporation and the Officer agree as follows:

 

1. Agreement to Serve.

The Officer shall serve as an officer of the Corporation or one or more of its
subsidiaries or affiliates for so long as the Officer is duly elected or until
the Officer tenders a resignation in writing. This Agreement creates no
obligation on either party to continue the service of the Officer for a
particular term or any term.

 

2. Definitions.

As used in this Agreement:

 

  (a) The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought in the right of the Corporation or
otherwise, and whether of a civil, criminal, administrative or investigative
nature, whether formal or informal, in which the Officer may be or may have been
involved as a party, witness or otherwise, by reason of the fact that the
Officer is or was an officer of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, partner, trustee, manager,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, whether or not serving in
such capacity at the time any liability or expense is incurred for which
exculpation, indemnification or reimbursement can be provided under this
Agreement.

 

  (b) The term “Expenses” includes, without limitation thereto, expenses of
investigations, judicial or administrative proceedings or appeals, attorney,
accountant and other professional fees and disbursements and any expenses of
establishing a right to indemnification under Section 12 of this Agreement, but
shall not include amounts paid in settlement by the Officer or the amount of
judgments or fines against the Officer.

 

  (c) References to “other enterprise” include, without limitation, employee
benefit plans; references to “fines” include, without limitation, any excise
taxes assessed on a person with respect to any employee benefit plan; references
to “serving at the request of the Corporation” include, without limitation, any
service as a director, officer, partner, trustee, manager, employee or agent
which imposes duties on, or involves services by, such director, officer,
partner, trustee, manager, employee or agent with respect to an employee benefit
plan, its participants, or its beneficiaries; and a person who acted in good
faith and in a manner such person reasonably believed to be in the interest of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “not opposed to the best interests of the Corporation”
as referred to in this Agreement.

 

  (d)

References to “the Corporation” shall include, in addition to the resulting
entity, any constituent corporation or other entity (including any constituent
of a

 

2



--------------------------------------------------------------------------------

  constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, partners, trustees, managers, employees or agents, so that
any person who is or was a director, officer, partner, trustee, manager,
employee or agent of such constituent entity, or is or was serving at the
request of such constituent entity as a director, officer, partner, trustee,
manager, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under this Agreement with respect to the resulting or surviving entity
as such person would have with respect to such constituent entity if its
separate existence had continued.

 

  (e) For purposes of this Agreement, the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

 

  (i) to the fullest extent authorized or permitted by any amendments to or
replacements of the OBCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify or exculpate its officers or
directors; and

 

  (ii) to the fullest extent permitted by the provision of the OBCA that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the OBCA.

 

3. Limitation of Liability

To the fullest extent permitted by law, the Officer shall have no monetary
liability of any kind or nature whatsoever in respect of the Officer’s errors or
omissions (or alleged errors or omissions) in serving the Corporation or any of
its subsidiaries or affiliates, their respective shareholders or any other
enterprise at the request of the Corporation, so long as such errors or
omissions (or alleged errors or omissions), if any, are not shown by clear and
convincing evidence to have involved:

 

  (i) any breach of the Officer’s duty of loyalty to such entities, shareholders
or enterprises;

 

  (ii) any act or omission not in good faith or which involved intentional
misconduct or a knowing violation of law;

 

  (iii) any transaction from which the Officer derived an improper personal
benefit;

 

  (iv) any unlawful distribution (including, without limitation, dividends,
stock repurchases and stock redemptions) as defined in the OBCA or, as
applicable, in the limited liability company act of the state where the
Company’s subsidiary is organized; or

 

3



--------------------------------------------------------------------------------

  (v) profits made from the purchase and sale by the Officer of securities of
the Corporation within the meaning of Section 16(b) of the Securities Exchange
Act of 1934, as amended, or similar provision of any state statutory law or
common law.

 

  (b) Without limiting the generality of subparagraph (a) above and to the
fullest extent permitted by law, the Officer shall have no personal liability to
the Corporation or any of its subsidiaries or affiliates, their respective
shareholders or any other person claiming derivatively through the Corporation,
regardless of the theory or principle under which such liability may be
asserted, for:

 

  (i) punitive, exemplary or consequential damages;

 

  (ii) treble or other damages computed based upon any multiple of damages
actually and directly proved to have been sustained;

 

  (iii) fees of attorneys, accountants, expert witnesses or professional
consultants; or

 

  (iv) civil fines or penalties of any kind or nature whatsoever.

 

4. Indemnity in Third Party Proceedings.

The Corporation shall indemnify the Officer in accordance with the provisions of
this Section 4 if the Officer was or is a party to, or is threatened to be made
a party to, any Proceeding (other than a Proceeding by or in the right of the
Corporation or one or more of its subsidiaries or affiliates to procure a
judgment in its favor), against all Expenses, judgments, fines and amounts paid
in settlement, actually and reasonably incurred by the Officer in connection
with such Proceeding if the Officer acted in good faith and in a manner the
Officer reasonably believed was in or not opposed to the best interests of the
Corporation, and, with respect to any criminal action or proceeding, the
Officer, in addition, had no reasonable cause to believe that the Officer’s
conduct was unlawful. However, the Officer shall not be entitled to
indemnification under this Section 4 in connection with any Proceeding charging
improper personal benefit to the Officer in which the Officer is adjudged liable
on the basis that personal benefit was improperly received by the Officer unless
and only to the extent that the court conducting such Proceeding, or any other
court of competent jurisdiction, determines upon application that, despite the
adjudication of liability, the Officer is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances.

 

5. Indemnity in Proceedings by or in the Right of the Corporation.

The Corporation shall indemnify the Officer in accordance with the provisions of
this Section 5 if the Officer was or is a party to, or is threatened to be made
a party to, any Proceeding by or in the right of the Corporation or one or more
of its subsidiaries or affiliates to procure a judgment in its favor, against
all Expenses actually and reasonably incurred by the Officer in connection with
the defense or settlement of such Proceeding if the Officer acted in

 

4



--------------------------------------------------------------------------------

good faith and in a manner the Officer reasonably believed was in or not opposed
to the best interests of the Corporation. However, the Officer shall not be
entitled to indemnification under this Section 5 in connection with any
Proceeding in which the Officer has been adjudged liable to the Corporation
unless and only to the extent that the court conducting such Proceeding, or any
other court of competent jurisdiction, determines upon application that, despite
the adjudication of liability, the Officer is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances.

 

6. Indemnification of Expenses of Successful Party.

Notwithstanding any other provisions of this Agreement other than Section 8, to
the extent that the Officer has been successful, on the merits or otherwise, in
defense of any Proceeding or in defense of any claim, issue or matter therein,
including the dismissal of an action without prejudice, the Corporation shall
indemnify the Officer against all Expenses actually and reasonably incurred in
connection therewith.

 

7. Additional Indemnification.

Notwithstanding any limitation in Sections 4, 5 or 6, the Corporation shall
indemnify the Officer to the fullest extent permitted by law with respect to any
Proceeding (including a Proceeding by or in the right of the Corporation or one
or more of its subsidiaries or affiliates to procure a judgment in its favor),
against all Expenses, judgments, fines and amounts paid in settlement, actually
and reasonably incurred by the Officer in connection with such Proceeding.

 

8. Exclusions.

Notwithstanding any provision in this Agreement, the Corporation shall not be
obligated under this Agreement to make any indemnification in connection with
any claim made against the Officer:

 

  (a) for which payment is required to be made to or on behalf of the Officer
under any insurance policy, except with respect to any excess amount to which
the Officer is entitled under this Agreement beyond the amount of payment under
such insurance policy;

 

  (b) if a court having jurisdiction in the matter finally determines that such
indemnification is not lawful under any applicable statute or public policy;

 

  (c) in connection with any Proceeding (or part of any Proceeding) initiated by
the Officer, or any Proceeding by the Officer against the Corporation or one or
more of its subsidiaries or affiliates or their respective directors, managers,
officers, employees or other persons entitled to be indemnified by the
Corporation or such entity, unless:

 

  (i) the Corporation or such entity is expressly required by law to make the
indemnification;

 

5



--------------------------------------------------------------------------------

  (ii) the Proceeding was authorized by the Board of Directors, governing board
or manager of the Corporation or such entity; or

 

  (iii) the Officer initiated the Proceeding pursuant to Section 12 of this
Agreement and the Officer is successful in whole or in part in such Proceeding;
or

 

  (d) for an accounting of profits made from the purchase and sale by the
Officer of securities of the Corporation or such entity within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provision of any state statutory law or common law; or

 

  (e) in connection with any proceeding by an affiliate of the Corporation
against the Officer in respect of a breach of the provisions of the Officer’s
employment agreement with such affiliate.

 

9. Advances of Expenses.

The Corporation shall pay the Expenses incurred by the Officer in any Proceeding
(other than a Proceeding brought for an accounting of profits made from the
purchase and sale by the Officer of securities of the Corporation within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provision of any state statutory law or common law) in advance of the
final disposition of the Proceeding at the written request of the Officer, if
the Officer:

 

  (a) furnishes the Corporation a written affirmation of the Officer’s good
faith belief that the Officer is entitled to be indemnified under this
Agreement; and

 

  (b) furnishes the Corporation a written undertaking to repay the advance to
the extent that it is ultimately determined that the Officer is not entitled to
be indemnified by the Corporation. Such undertaking shall be an unlimited
general obligation of the Officer but need not be secured.

Advances pursuant to this Section 9 shall be made no later than 10 days after
receipt by the Corporation of the affirmation and undertaking described in
Sections 9(a) and 9(b) above, and shall be made without regard to the Officer’s
ability to repay the amount advanced and without regard to the Officer’s
ultimate entitlement to indemnification under this Agreement. The Corporation
may establish a trust, escrow account or other secured funding source for the
payment of advances made and to be made pursuant to this Section 9 or of other
liability incurred by the Officer in connection with any Proceeding.

 

10. Nonexclusivity and Continuity of Rights.

The indemnification, advancement of Expenses, and exculpation from liability
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Officer may be

 

6



--------------------------------------------------------------------------------

entitled under any other agreement, any articles of incorporation, bylaws, or
vote of shareholders or directors, the OBCA, or otherwise, both as to action in
the Officer’s official capacity and as to action in another capacity while
holding such office or occupying such position. The indemnification under this
Agreement shall continue as to the Officer even though the Officer may have
ceased to be an officer of the Corporation or a director, officer, partner,
trustee, manager, employee or agent of an enterprise related to the Corporation
and shall inure to the benefit of the heirs, executors, administrators and
personal representatives of the Officer.

 

11. Procedure Upon Application for Indemnification.

Any indemnification under Sections 4, 5, 6 or 7 shall be made no later than 45
days after receipt of the written request of the Officer, unless a determination
that the Officer is not entitled to indemnification under this Agreement is made
within such 45 day period:

 

  (a) by the Board of Directors by a majority vote of a quorum consisting of
directors who are not parties to the applicable Proceeding;

 

  (b) if a quorum cannot be obtained under paragraph (a) of this Section 11,
then by a majority vote of a committee of the Board of Directors that is
(i) duly designated by the Board of Directors, with the participation of
directors who are parties to the applicable Proceeding and (ii) consists solely
of two or more directors not parties to the applicable Proceeding;

 

  (c) by independent legal counsel in a written opinion, which counsel shall be
appointed (i) by a majority vote of the Board of Directors or its committee in
the manner prescribed by paragraph (a) or paragraph (b) of this Section 11, or
(ii) if a quorum of the Board of Directors cannot be obtained under paragraph
(a) of this Section 11 or a committee cannot be designated under paragraph
(b) of this Section 11, then by a majority vote of the full Board of Directors,
including directors who are parties to the applicable Proceeding; or

 

  (d) by the shareholders of the Corporation.

 

12. Enforcement.

The Officer may enforce any right to indemnification, advances or exculpation
provided by this Agreement in any court of competent jurisdiction in compliance
with Section 23 if:

 

  (a) the Corporation denies the claim for indemnification or advances, in whole
or in part; or

 

  (b) the Corporation does not dispose of such claim within the time period
required by this Agreement.

It shall be a defense to any such enforcement action (other than an action
brought to enforce a claim for advancement of Expenses pursuant to, and in
compliance with, Section 9 of

 

7



--------------------------------------------------------------------------------

this Agreement) that the Officer is not entitled to indemnification under this
Agreement. However, except as provided in Section 13 of this Agreement, the
Corporation shall not assert any defense to an action brought to enforce a claim
for advancement of Expenses pursuant to Section 9 of this Agreement if the
Officer has tendered to the Corporation the affirmation and undertaking required
thereunder. The burden of proving by clear and convincing evidence that
indemnification is not appropriate shall be on the Corporation. Neither the
failure of the Corporation (including its Board of Directors, a committee
thereof, or independent legal counsel) to have made a determination prior to the
commencement of such action that indemnification or exculpation is proper in the
circumstances because the Officer has met the applicable standard of conduct nor
an actual determination by the Corporation (including its Board of Directors, a
committee thereof, or independent legal counsel) that indemnification or
exculpation is improper because the Officer has not met such applicable standard
of conduct, shall be asserted as a defense to the action or create a presumption
that the Officer is not entitled to indemnification under this Agreement or
otherwise. The Officer’s expenses incurred in connection with successfully
establishing the Officer’s right to indemnification or advances, in whole or in
part, in any Proceeding shall also be paid or reimbursed by the Corporation.

The termination of any Proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that:

 

  i) the Officer is not entitled to indemnification under Sections 4, 5 or 7 of
this Agreement because the Officer did not act in good faith and in a manner
which the Officer reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Officer’s conduct was
unlawful; or

 

  ii) the Officer is not entitled to exculpation under Section 3 of this
Agreement.

 

13. Notification and Defense of Claim.

As a condition precedent to indemnification under this Agreement, not later than
30 days after receipt by the Officer of notice of the commencement of any
Proceeding the Officer shall, if a claim in respect of the Proceeding is to be
made against the Corporation under this Agreement, notify the Corporation in
writing of the commencement of the Proceeding. The failure to properly notify
the Corporation shall not relieve the Corporation from any liability which it
may have to the Officer otherwise than under this Agreement. With respect to any
Proceeding as to which the Officer so notifies the Corporation of the
commencement:

 

  (a) The Corporation shall be entitled to participate in the Proceeding at its
own expense.

 

  (b)

Except as otherwise provided in this Section 13, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense of the Proceeding, with
legal counsel reasonably satisfactory to the Officer. The Officer shall have the
right to use separate legal counsel in the Proceeding, but the Corporation shall
not be liable to the Officer under this Agreement, including Section 9 above,
for the fees

 

8



--------------------------------------------------------------------------------

  and expenses of separate legal counsel incurred after notice from the
Corporation of its assumption of the defense, unless (i) the Officer reasonably
concludes that there may be a conflict of interest between the Corporation and
the Officer in the conduct of the defense of the Proceeding, or (ii) the
Corporation does not use legal counsel to assume the defense of such Proceeding.
The Corporation shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Corporation or as to which the Officer has made
the conclusion provided for in (i) above.

 

  (c) If two or more persons who may be entitled to indemnification from the
Corporation, including the Officer, are parties to any Proceeding, the
Corporation may require the Officer to use the same legal counsel as the other
parties. The Officer shall have the right to use separate legal counsel in the
Proceeding, but the Corporation shall not be liable to the Officer under this
Agreement, including Section 9 above, for the fees and expenses of separate
legal counsel incurred after notice from the Corporation of the requirement to
use the same legal counsel as the other parties, unless the Officer reasonably
concludes that there may be a conflict of interest between the Officer and any
of the other parties required by the Corporation to be represented by the same
legal counsel.

 

  (d) The Corporation shall not be liable to indemnify the Officer under this
Agreement for any amounts paid in settlement of any Proceeding effected without
its written consent, which shall not be unreasonably withheld. The Officer shall
permit the Corporation to settle any Proceeding that the Corporation assumes the
defense of, except that the Corporation shall not settle any action or claim in
any manner that would impose any penalty or limitation on the Officer without
the Officer’s written consent.

 

14. Partial Indemnification.

If the Officer is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines or amounts paid in settlement, actually and reasonably incurred
by the Officer in connection with such Proceeding, but not, however, for the
total amount thereof, the Corporation shall nevertheless indemnify the Officer
for the portion of such Expenses, judgments, fines or amounts paid in settlement
to which the Officer is entitled.

 

15. Interpretation and Scope of Agreement.

Nothing in this Agreement shall be interpreted to constitute a contract of
service for any particular period or pursuant to any particular terms or
conditions. The Corporation retains the right, in its discretion, to terminate
the service relationship of the Officer, with or without cause, or to alter the
terms and conditions of the Officer’s service all without prejudice to any
rights of the Officer which may have accrued or vested prior to such action by
the Corporation.

 

9



--------------------------------------------------------------------------------

16. Severability.

If this Agreement or any portion thereof shall be invalidated on any ground by
any court of competent jurisdiction, the remainder of this Agreement shall
continue to be valid and the Corporation shall nevertheless indemnify the
Officer as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the fullest extent permitted by any applicable
portion of this Agreement that shall not have been invalidated.

 

17. Subrogation.

In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Officer. The Officer shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.

 

18. Notices.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given upon delivery by
hand to the party to whom the notice or other communication shall have been
directed, or on the third business day after the date on which it is mailed by
United States mail with first-class postage prepaid, addressed as follows:

 

  (a) If to the Officer, to the address indicated on the signature page of this
Agreement.

 

  (b) If to the Corporation, to

The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035 USA

Attention: President

With a copy to:

General Counsel

The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, Oregon 97035 USA

or to any other address as either party may designate to the other in writing.

 

10



--------------------------------------------------------------------------------

19. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall constitute the original.

 

20. Applicable Law.

This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Oregon without regard to the principles of
conflict of laws.

 

21. Successors and Assigns.

This Agreement shall be binding upon the Corporation and its successors and
assigns.

 

22. Attorney Fees.

If any suit, action (including, without limitation, any bankruptcy proceeding)
or arbitration is instituted to enforce or interpret any provision of this
Agreement, the prevailing party shall be entitled to recover from the party not
prevailing, in addition to other relief that may be provided by law, an amount
determined reasonable as attorney fees at trial and on any appeal of such suit
or action.

 

23. Jurisdiction and Venue.

Each party hereto expressly and irrevocably consents and submits to the
jurisdiction and venue of any state or federal court sitting in Multnomah
County, Oregon, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in such court and to the appellate courts in connection
with any appeal. The parties expressly waive all defenses of lack of personal
jurisdiction, improper venue and forum non-conveniens with respect to such
federal and state courts sitting within Multnomah County, Oregon. The parties
expressly consent to (i) service of process being effected upon them by
certified mail sent to the addresses set forth in this Agreement and (ii) any
final judgment rendered against a party in any action or proceeding being
enforceable in other jurisdictions in any manner provided by law.

 

24. Entire Agreement.

This Agreement expresses the entire understanding of the parties hereto with
respect to the subject matter hereof and it supersedes and replaces any and all
former or contemporaneous agreements, understandings, representations or
warranties relating to such subject matter and contains all of the terms,
conditions, understandings, representations, warranties, and promises of the
parties hereto in connection therewith.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

CORPORATION: THE GREENBRIER COMPANIES, INC.       OFFICER: By:   

 

     

 

   Maren J. Malik       (name) Title:   

Vice President, Administration

     

 

12